UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-6988


KALVIN MARSHALL,

                Plaintiff - Appellant,

          v.

ROBERT E. PAYNE, Judge; HENRY E. HUDSON, Judge,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:13-cv-00286-JRS)


Submitted:   October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kalvin Marshall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kalvin Marshall appeals the district court’s orders denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),

and denying his motion for reconsideration.                 We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for   the   reasons    stated    by   the   district    court.     Marshall   v.

Payne, No. 3:13-cv-00286-JRS (E.D. Va. Apr. 3, 2015; June 9,

2015).      We dispense with oral argument because the facts and

legal    contentions    are     adequately    presented    in    the   materials

before   this   court   and     argument    would   not   aid    the   decisional

process.



                                                                         AFFIRMED




                                        2